DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the heat" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations "the handguard" and "the barrel" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Any unspecified claim is rejected as dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0390929 to Libotte in view of US 10,571,162 to Makansi et al. (“Makansi”), each cited by Applicant.
Re: claim 1, Libotte discloses the claimed invention including a weapon with a thermoelectric system for reducing the heat of the weapon, comprising: a weapon, e.g., ¶ [0008]; one or more panels 8, e.g., Figs. 2-3, in contact with at least one region of the weapon (barrel 7), wherein the each of 5the one or more panels independently comprise an electrically and thermally insulating material, ¶¶ [0053]-[0054]; except for a plurality of thermoelectric elements; and a plurality of conductors comprising (i) a compacted portion that is compacted in cross section inside the panel and (ii) an expanded portion that is expanded in at least one dimension outside the panel, wherein the expanded portion of the plurality of conductors projects away from and is disposed adjacent to a surface of the panel and 10directly connects one thermoelectric element to another thermoelectric element of the plurality of thermoelectric elements, wherein the plurality of thermoelectric elements comprises alternating n-type and p-type thermoelectric elements.
Makansi discloses a device, e.g., Fig. 1b, including one or more panels 102 (see also, col. 7, line 59, e.g., 7:59) the panel including an insulating material, 2:46-47; 7:59-60, a plurality of thermoelectric elements 104, 7:61; and a plurality of conductors 103, 7:62, comprising (i) a compacted portion that is compacted in cross section inside the panel, 7:62-64, and (ii) an expanded portion that is expanded in at least one dimension outside the panel, wherein the expanded portion of the plurality of conductors projects away from and is disposed adjacent to a surface of the panel and 10directly connects one thermoelectric element to another thermoelectric element of the plurality of thermoelectric elements, wherein the plurality of thermoelectric elements comprises alternating n-type and p-type thermoelectric elements, 7-64-8:5, in the analogous art of cooling devices for the purposes of eliminating perceived lumpiness of the prior art device and contributing to user comfort, 1:15-54.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Libotte as taught by Makansi in order to eliminate perceived lumpiness and contribute to user comfort, particularly along any region of the weapon a user might handle.  Further rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.
Re: claim 2, Libotte further discloses incorporating the thermoelectric system onto the barrel (as shown) and that the “device can be adapted for any type of barrel for any type of automatic[, presumably fully automatic], semi-automatic or manually loaded firearm (rifle, pistol, machine gun, submachine gun, etc.),” ¶ [0043].  One type of fully automatic/semi-automatic firearm is the M16, which is well-known to include a handguard.  With the system incorporated onto the barrel, locating such beneath the known handguard would be obvious to one of ordinary skill in the art at the time of invention because doing so would aid in protecting the system from the elements, impacts, etc.  The system being in such a location can broadly yet reasonably be construed as being incorporated into the handguard.
Re: claims 3-17, see claims 3-17 of Makansi, 8:9-9-12.
Alternatively, claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0356567 to Bybee (the PG PUB of the application which matured into US 9,841,248, cited by Applicant) in view of Makansi.
Anent the claims, Bybee discloses a rifle 4, e.g., Fig. 7, including a barrel 2, a handguard 10, incorporating a thermoelectric system for reducing heat of the weapon including cooling devices 106, 108,which can, broadly yet reasonably be construed as one or more panels, and which Bybee discloses “can be reconfigured or repositioned as desired,” ¶ [0055], relying on thermoelectric generators, e.g., 28, e.g., Fig. 12, 94, e.g., Fig. 17, except for the system comprising the plurality of conductors, taught by Makansi for the purposes set forth above.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Bybee as taught by Makansi in order to eliminate perceived lumpiness and contribute to user comfort, particularly along the handguard.  The further rationales provided above would apply here equally well.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
15-Apr-22